


Exhibit 10.52

 

EXECUTION COPY

 

[ARCH COAL]

 

SEVENTH AMENDMENT TO AMENDED AND

 

RESTATED RECEIVABLES PURCHASE AGREEMENT

 

THIS SEVENTH AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
(this “Amendment”), dated as of December 10, 2013, is entered into among ARCH
RECEIVABLE COMPANY, LLC (the “Seller”), ARCH COAL SALES COMPANY, INC. (the
“Servicer”), the various financial institutions party to the Agreement
(as defined below) as Conduit Purchasers (the “Conduit Purchasers”), as Related
Committed Purchasers (the “Related Committed Purchasers”), as LC Participants
(the “LC Participants”), and as Purchaser Agents (the “Purchaser Agents”), and
PNC BANK, NATIONAL ASSOCIATION (“PNC”), as Administrator (the “Administrator”)
and as LC Bank (the “LC Bank”; together with the Conduit Purchasers, the Related
Committed Purchasers and the LC Participants, the “Purchasers”).

 

RECITALS

 

1.                                      The parties hereto are parties to the
Amended and Restated Receivables Purchase Agreement, dated as of February 24,
2010 (as amended, restated, supplemented or otherwise modified through the date
hereof, the “Agreement”).

 

2.                                      Concurrently herewith, the Seller, the
Servicer, ACI, the Administrator and PNC are entering into that certain Sixth
Amended and Restated Purchaser Group Fee Letter (the “PNC Fee Letter”), dated as
of the date hereof.

 

3.                                      Concurrently herewith, the Seller, the
Servicer, ACI, Atlantic and Credit Agricole are entering into that certain
Fourth Amended and Restated Purchaser Group Fee Letter (the “Atlantic Fee
Letter”; together with the PNC Fee Letter, collectively, the “Fee Letters”),
dated as of the date hereof.

 

4.                                      The parties hereto desire to amend the
Agreement as hereinafter set forth.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

SECTION 1.                            Certain Defined Terms.  Capitalized terms
that are used but not defined herein shall have the meanings set forth in the
Agreement.

 

SECTION 2.                            Amendments to the Agreement.  The
Agreement is hereby amended as follows:

 

(a)                                 Section 1.2(b) of the Agreement is hereby
replaced in its entirety with the following:

 

(b)                                 Subject to the following paragraphs of this
Section 1.2(b), on the date of each Funded Purchase (but not reinvestment,
issuance of a

 

--------------------------------------------------------------------------------


 

Letter of Credit or a Funded Purchase pursuant to Section 1.2(e)) of undivided
percentage ownership interests with regard to the Purchased Interest hereunder,
each applicable Conduit Purchaser or Related Committed Purchaser, as the case
may be, shall, upon satisfaction of the applicable conditions set forth in
Exhibit II, make available to the Seller in same day funds, at PNC, account
number 1019291244, ABA No. 043-000-096 (or such other account as may be
designated in writing by the Seller to the Administrator and each Purchaser
Agent), an amount equal to the portion of Capital relating to the undivided
percentage ownership interest then being purchased by such Purchaser.

 

Notwithstanding the foregoing paragraph, any Related Committed Purchaser may, in
its sole discretion by written notice (a “Deferred Funding Notice”) delivered to
the Seller and the Administrator not later than one (1) Business Day prior to
the Purchase Date requested by the Seller in its related Purchase Notice, elect
to fund its portion of the Capital of any Funded Purchase requested by the
Seller pursuant to Section 1.2(a) above (other than any Funded Purchase pursuant
to Section 1.2(e)) on or before the 35th day (or, if such day is not a Business
Day, the next succeeding Business Day) following the Seller’s delivery of the
related Purchase Notice (such day, the “Deferred Funding Date”), rather than on
the Purchase Date requested by the Seller in such Purchase Notice (any Related
Committed Purchaser making such an election, a “Deferring Purchaser”).  For the
avoidance of doubt, in the event of any drawing under a Letter of Credit for
which the Seller fails to promptly reimburse the LC Bank in accordance with
Section 1.14 and for which the Seller is deemed under such section to request a
Funded Purchase be made by the Purchasers, each LC Participant shall make funds
available to the LC Bank in accordance with Section 1.14 and no Purchaser shall
be permitted to deliver a Deferred Funding Notice or be a Deferred Purchaser in
connection therewith.

 

No Deferring Purchaser (or, for the avoidance of doubt, its related Conduit
Purchaser, if any) shall be obligated to fund its portion of the Capital of any
such Funded Purchase until the applicable Deferred Funding Date.  A Deferring
Purchaser shall (or its related Conduit Purchaser, if any, may, in its sole
discretion) fund its portion of the Capital of each such Funded Purchase on the
applicable Deferred Funding Date so long as all conditions precedent to such
Funded Purchase set forth herein (including, without limitation, those set forth
in Exhibit II) are satisfied on such Deferred Funding Date; provided, however,
that a Deferring Purchaser may (or its related Conduit Purchaser, if any, may),
in its sole discretion, fund its portion of such Capital on any Business Day
prior to such Deferred Funding Date.  The Seller shall be obligated to accept
the proceeds of any Capital on the date when funded by a Deferring Purchaser in
accordance with this paragraph.

 

2

--------------------------------------------------------------------------------


 

Notwithstanding the forgoing, no Related Committed Purchaser may deliver a
Deferred Funding Notice under this Agreement unless prior thereto (or
concurrently therewith) it has delivered to the Seller and the Administrator a
certificate signed by an authorized officer of such Related Committed Purchaser
(or its Purchaser Agent on its behalf) certifying that it is seeking, intends to
seek or has obtained deferred funding in one or more revolving securitization
transactions in the United States.

 

(b)                                 The following new defined terms and
definitions thereof are hereby added to Exhibit I to the Agreement in
appropriate alphabetical order:

 

“Deferred Funding Date” has the meaning set forth in Section 1.2(b) of this
Agreement.

 

“Deferred Funding Notice” has the meaning set forth in Section 1.2(b) of this
Agreement.

 

“Deferring Purchaser” has the meaning set forth in Section 1.2(b) of this
Agreement.

 

(c)                                  The definition of “Scheduled Commitment
Termination Date” set forth in Exhibit I to the Agreement is amended by
replacing the date “December 10, 2013” where it appears therein with the date
“December 9, 2014”.

 

(d)                                 The defined term “Excluded Subsidiary” and
the definition thereof set forth in Exhibit I to the Agreement are hereby
deleted in their entirety.

 

(e)                                  Section 2 of Exhibit II to the Agreement is
hereby amended by adding the following paragraph (c) immediately following
paragraph (b)(iv) thereof:

 

(c)                                  in the case of each Funded Purchase, on the
date of such Funded Purchase, no amounts are then on deposit in the LC
Collateral Account.

 

(f)                                   Paragraph 1(a)(ii) of Exhibit IV to the
Agreement is hereby amended by replacing the amount “$450,000,000” where it
appears therein with the amount “$550,000,000”.

 

(g)                                  Paragraph 2(a)(ii) of Exhibit IV to the
Agreement is hereby amended by replacing the amount “$450,000,000” where it
appears therein with the amount “$550,000,000”.

 

(h)                                 Paragraph (j) of Exhibit V to the Agreement
is hereby amended by deleting the phrase “(other than any Excluded Subsidiary)”
where it appears therein.

 

SECTION 3.                            Representations and Warranties.  Each of
the Seller and the Servicer hereby represents and warrants to the Administrator,
the Purchaser Agents and the Purchasers as follows:

 

3

--------------------------------------------------------------------------------


 

(a)                                 Representations and Warranties.  The
representations and warranties made by such Person in the Agreement and each of
the other Transaction Documents are true and correct as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).

 

(b)                                 Enforceability.  The execution and delivery
by such Person of this Amendment, and the performance of each of its obligations
under this Amendment and the Agreement, as amended hereby, are within each of
its organizational powers and have been duly authorized by all necessary action
on its part.  This Amendment and the Agreement, as amended hereby, are such
Person’s valid and legally binding obligations, enforceable in accordance with
their respective terms.

 

(c)                                  No Default. Both before and immediately
after giving effect to this Amendment and the transactions contemplated hereby,
no Termination Event or Unmatured Termination Event exists or shall exist.

 

SECTION 4.                            Effect of Amendment; Ratification.  All
provisions of the Agreement, as expressly amended and modified by this
Amendment, shall remain in full force and effect.  After this Amendment becomes
effective, all references in the Agreement (or in any other Transaction
Document) to “the Receivables Purchase Agreement”, “this Agreement”, “hereof”,
“herein” or words of similar effect, in each case referring to the Agreement
shall be deemed to be references to the Agreement as amended by this Amendment.
This Amendment shall not be deemed, either expressly or impliedly, to waive,
amend or supplement any provision of the Agreement other than as specifically
set forth herein.  The Agreement, as amended by this Amendment, is hereby
ratified and confirmed in all respects.

 

SECTION 5.                            Effectiveness.  This Amendment shall
become effective as of the date hereof, upon (I) receipt by the Administrator of
duly executed counterparts of each of (a) this Amendment, (b) the PNC Fee Letter
and (c) the Atlantic Fee Letter and (II) payment by Seller of all fees payable
on the date hereof under (and in accordance with) each of the Fee Letters.

 

SECTION 6.                            Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or electronic transmission shall be effective as delivery
of a manually executed counterpart hereof.

 

SECTION 7.                            Governing Law.  This Amendment shall be
governed by, and construed in accordance with, the internal laws of the State of
New York (including for such purposes Sections 5-1401 and 5-1402 of the General
Obligations Law of the State of New York).

 

SECTION 8.                            Section Headings.  The various headings of
this Amendment are included for convenience only and shall not affect the
meaning or interpretation of this Amendment, the Agreement or any provision
hereof or thereof.

 

SECTION 9.                            Successors and Assigns.  This Amendment
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and permitted assigns.

 

4

--------------------------------------------------------------------------------


 

SECTION 10.                     Ratification.  After giving effect to this
Amendment and the transactions contemplated by this Amendment, all of the
provisions of the Performance Guaranty shall remain in full force and effect and
the Performance Guarantor hereby ratifies and affirms the Performance Guaranty
and acknowledges that the Performance Guaranty has continued and shall continue
in full force and effect in accordance with its terms.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

 

ARCH RECEIVABLE COMPANY, LLC,

 

as Seller

 

 

 

 

 

By:

/s/ James E. Florczak

 

Name:

James E. Florczak

 

Title:

Vice President and Treasurer

 

 

 

 

 

ARCH COAL SALES COMPANY, INC.,

 

as Servicer

 

 

 

 

 

By:

/s/ James E. Florczak

 

Name:

James E. Florczak

 

Title:

Vice President and Treasurer

 

 

 

Seventh Amendment to A&R RPA

(Arch Coal)

 

S-1

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrator

 

 

 

 

 

By:

/s/ Mark Falcione

 

Name:

Mark Falcione

 

Title:

Executive Vice President

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Purchaser Agent

 

 

 

 

 

By:

/s/ Mark Falcione

 

Name:

Mark Falcione

 

Title:

Executive Vice President

 

 

 

Seventh Amendment to A&R RPA

(Arch Coal)

 

S-2

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as the LC Bank and as an LC Participant

 

 

 

 

 

By:

/s/ Mark Falcione

 

Name:

Mark Falcione

 

Title:

Executive Vice President

 

 

 

Seventh Amendment to A&R RPA

(Arch Coal)

 

S-3

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Related Committed Purchaser

 

 

 

 

 

By:

/s/ Mark Falcione

 

Name:

Mark Falcione

 

Title:

Executive Vice President

 

 

 

Seventh Amendment to A&R RPA

(Arch Coal)

 

S-4

--------------------------------------------------------------------------------


 

 

ATLANTIC ASSET SECURITIZATION LLC,

 

as a Conduit Purchaser

 

 

 

 

 

By:

/s/ Sam Pilcer

 

Name:

Sam Pilcer

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Richard McBride

 

Name:

Richard McBride

 

Title:

Director

 

 

 

Seventh Amendment to A&R RPA

(Arch Coal)

 

S-5

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

 

as a Related Committed Purchaser

 

and as a Purchaser Agent

 

 

 

 

 

By:

/s/ Sam Pilcer

 

Name:

Sam Pilcer

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Richard McBride

 

Name:

Richard McBride

 

Title:

Director

 

 

 

Seventh Amendment to A&R RPA

(Arch Coal)

 

S-6

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

 

as an LC Participant

 

 

 

 

 

By:

/s/ Sam Pilcer

 

Name:

Sam Pilcer

 

Title:

Managing Director

 

 

 

 

 

 

By:

/s/ Richard McBride

 

Name:

Richard McBride

 

Title:

Director

 

 

 

Seventh Amendment to A&R RPA

(Arch Coal)

 

S-7

--------------------------------------------------------------------------------


 

 

ACKNOWLEDGED AND AGREED:

 

 

 

ARCH COAL, INC.

 

 

 

 

 

By:

/s/ James E. Florczak

 

Name:

James E. Florczak

 

Title:

Treasurer

 

 

 

Seventh Amendment to A&R RPA

(Arch Coal)

 

S-8

--------------------------------------------------------------------------------
